DISMISS and Opinion Filed June 3, 2022\




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00382-CV

             EDWARD BRUSSEL, INDIVIDUALLY, AND
                EDWARD BRUSSEL, LLC, Appellants
                             V.
    STEVEN J. WILKERSON AND CATHY L. WILKERSON, Appellees

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-03651-2021

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Reichek
      Before the Court is appellants’ motion to dismiss the appeal because the

parties have settled their dispute. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).



                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE
220382F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

EDWARD BRUSSEL,                          On Appeal from the County Court at
INDIVIDUALLY, AND EDWARD                 Law No. 7, Collin County, Texas
BRUSSEL, LLC, Appellants                 Trial Court Cause No. 007-03651-
                                         2021.
No. 05-22-00382-CV        V.             Opinion delivered by Justice
                                         Reichek. Justices Molberg and
STEVEN J. WILKERSON AND                  Garcia participating.
CATHY L. WILKERSON,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees STEVEN J. WILKERSON AND CATHY L.
WILKERSON recover their costs of this appeal from appellants EDWARD
BRUSSEL, INDIVIDUALLY, AND EDWARD BRUSSEL, LLC.


Judgment entered June 3, 2022




                                   –2–